According to the evidence in this case, plaintiff's son and intestate bought a mule from defendant for $200 and gave defendant his note for that amount, dated March 5, 1908, payable October 1, 1908, secured by chattel mortgage. He kept the mule and made a crop with it. He died in October, 1908. While there is some evidence that the mule was "weakly," there is not a particle of evidence that any complaint was ever made to the defendant by plaintiff's son as to her condition during his life, or that he ever tendered her back to defendant. Nor is there any evidence that plaintiff himself ever made any complaint to defendant about the mule or tendered her to defendant after he was appointed administrator of his son's estate. Plaintiff himself says that, when he was settling with defendant in the fall of 1908, he asked him if he was not going to take off something on account of the condition of the mule; and that defendant said he would not. Nevertheless, plaintiff paid the defendant and kept the mule two years longer, and, in 1910, brought this action.
No principle of law or of justice is better settled than that money paid voluntarily, with full knowledge of all the facts, cannot be recovered back. Hardaway v. Ry.,90 S.C. 475. There is not a title of evidence that plaintiff did not know all the facts when he paid for the mule, or that the payment was not voluntary. On the contrary, his own evidence is that he did know of her defects, and asked *Page 151 
defendant to deduct something from the purchase price on account of them, which defendant declined to do. I know of no principle of law or justice that will permit plaintiff to recover the money paid under such circumstances.